     Case 2:20-cr-00155-VAP Document 119 Filed 05/13/21 Page 1 of 2 Page ID #:1111




 1   TRACY L. WILKISON
     Acting United States Attorney     NOTE: CHANGES MADE BY THE COURT
 2   BRANDON D. FOX
     Assistant United States Attorney               CC: PSA; USM; BOP
 3
     Chief, Criminal Division
 4
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
     Assistant United States Attorney
 5   Deputy Chief, Public Corruption & Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
     JUDITH A. HEINZ (Cal. Bar No. 176264)
10   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
11   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
12   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
13
          Washington, D.C. 20530
14
          Telephone: (202) 353-0176
          E-mail:    evan.turgeon@usdoj.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17
                           UNITED STATES DISTRICT COURT
18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
19

20   UNITED STATES OF AMERICA,            ) No. LACR19-642-VAP
                                          ) No. LACR20-155-VAP
21                      Plaintiff,        )
                                          ) ORDER RE BOND
22                   v.                   )
                                          )
23    IMAAD SHAH ZUBERI,                  )
                                          )
24                      Defendant.        )
                                          )
25                                        )
                                          )
26                                        )
                                          )
27
     For good cause shown, IT IS HEREBY ORDERED THAT:
28




                                           1
     Case 2:20-cr-00155-VAP Document 119 Filed 05/13/21 Page 2 of 2 Page ID #:1112




 1         The government’s application to modify the terms and
 2   conditions of defendant’s bond pending surrender is granted, and
 3   release is subject to the following additional conditions:
 4         1.   Defendant will surrender to the U.S. Marshals Service
 5   in Los Angeles before noon on June 18, 2021.
 6         2.    Defendant’s shall post an additional cash bond of $1
 7   million on or before 5 p.m. on May 14, 2021;
 8         3.    Defendant’s curfew is extended to cover weekends, that
 9   is, from 5:00 p.m. on Fridays to 9:00 a.m. on Mondays;
10         4.    Defendant is permitted to travel to Orange County
11   during non-curfew hours only for the purpose of visiting his
12   mother’s gravesite at the Islamic Society of Orange County,
13   Garden Grove, California, and only upon 24-hour advance notice

14   to the U.S. Attorney’s Office and the U.S. Probation Office.

15
     Dated: May 13, 2021
16                                      ______________________________
17
                                        UNITED STATES DISTRICT JUDGE

18
     Submitted by:
19

20
     ________/s/_________________________
21
     DANIEL J. O’BRIEN
22   Assistant United States Attorney

23

24

25

26

27

28




                                           2
